DETAILED ACTION
Reasons for Allowance
Claims 2, 11 and 20 are canceled.
	Claims 1, 3-10, 12-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
OH et al (U.S. 20150341611 A1), “Video data processing method and device for display adaptive video playback”, teaches a video processing method and a video processing device capable of reducing color or brightness restrictions according to the physical properties of display devices when content including UHD content is displayed on various display devices. It also teaches a video data processing device includes a reception unit configured to receive video data and dynamic range mastering information including dynamic range related information of the video data from a source device via an interface, the dynamic range mastering information including electro optical transfer function (EOTF) type information for identifying an EOTF used for the video data, and a playback unit configured to play the received video data back.
Lienhart et al (U.S. 20100290667 A1); “Video Entity Recognition In Compressed Digital Video Streams”, teaches about method and system is based on the use of statistical parameters of compressed digital video streams for the recognition of known video segments by comparison against fingerprints. The method and system can be used to identify the video segments by comparing statistical parameters of the compressed stream with fingerprints of known video sequences, those fingerprints containing parameters related to the compressed stream. It also teaches statistical parameterized representations of the compressed digital video stream for windows following the synchronization points in the video stream are created, and compared to windows of a plurality of fingerprints that includes associated statistical parameterized representations of known video entities. A known video entity is detected in the compressed digital video stream when at least one of the plurality of fingerprints has at least a threshold level of similarity to fingerprint created from the video stream.
White (U.S. 20150371677 A1), “User Interface for Video Editing System” teaches about systems and methods for editing, manipulating, and viewing media content. Media content can include digital media encoded in a machine-readable format, including but not limited to audio (e.g., sound recordings of events, activities, performances, speech, music, etc.), video (visual recordings of events, activities, performances, animation, etc.),It also teaches a computer-implemented method comprises: providing a visual representation of a timeline of a video wherein the timeline comprises a plurality of different time positions in the video; providing a visual representation of one or more signals along the timeline of the video, wherein each signal representation comprises a respective intensity of the signal over the time positions; receiving, from each of a plurality of users, an indication of interest in a portion of the video; and providing a visual representation on the timeline of each indication of interest.

However, the combination of OH et al , Lienhart et al and White, either alone or in combination, fails to disclose:
A method for processing video content, the method comprising: 
receiving the video content; 
identifying a portion of the video content based on one or more of a plurality of factors; and 
providing an indicator that facilitates visual recognition of the identified portion of the video content, 
wherein identifying the portion of the video content comprises: 
determining a colour associated with an object displayed in the portion of the video content; 
determining a raster percentage corresponding to the displayed object; 
determining a brightness threshold associated with the determined colour and with the determined raster percentage of the portion of the video content; and 
measuring a brightness level of the video content, and 
wherein providing the indicator comprises: 
determining to generate the indicator for the portion of the video content based on the measured brightness level of the video content as compared to the determined brightness threshold, the determined colour, and the determined raster percentage; and 
generating the indicator to have a size sufficient to overlay the portion of the video content.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665               

                                                                                                                                                                                       
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665